OFFICE       OF THE ATTORNEY       GENERAL      OF TEXAS
                                  AUSTIN
iROVERSELLERS
TTORNLYGENERAL




  Eon. c. f. Wld.
  Countf     Auflitor
  Wu*oo8 COun8~
  Corpue Chrlrtl. Toxaa




                         *'The raid   9bth Jmblrl81 Dlrtrlot         o?
               Texar 8&11 bo oorpoabd ot Jfueo88Countf,
               Pas*   llonr and 8h8ll rutoR8thmllJ 0~80
               to l x iaJulyt1, 19&i, 8~4 811 trru rod
               prorlrlonrherror rhall, upon thwoxplre-
               ti0a at tour 14) toare rraa the aat* ttia
               ht       b00m•8   lir00tir0,   k   red   b000m   of    ~0
               rurthw roroo8nd lit0.tuh~t~owet.
                                                                                                 ‘. 797

eon. C. f. Mldo, 9oco 2




                  -18           Ad     ~0     rim       ti8hOUt       th0    &?vO?IW’O
          llgUtUM             MSrOh 31,         iqu,       004   b00811IO    lttUtlt@
          April9‘ 19u. n0 00~s ua fi0t b80~0 0g~0-
          tit0 untilAo(orlI, 1911,throogb the Oonraor
          aoo,:,bdy     uA$e~~la8maB     at a jndr ant11
                                   ml llootloa1~ 19U $ho
          prOSOot   &,    dOO* at-J@dga Of mid WtUS a0
          lml800 of tho DaDoore810    party-0 all7l100t.a
          ~IL;iflor    086 toottho oath Of .ffioo Z’rmrry 1,
                .
                   "Wouldpxu do rttmerr)ldvioo Sk. ?@a80
                  8rolloror Pal P0 Aooocrrtr
                                           *o par the nlrrp
                  ha &legaof ura lourtltb r tr1r 1, 19458
          us/o?         Aprll        9, 19w




                  Rouoo Dill Ho. #,                    Arts of tho b’lth!.a&olrturb,
Roguur aa8010~,194l. 101




          OUSJ,           wl8b the 00~9                uwtod      ho-b ~Ipnro?lbSq
          tho d~t1.0Of tk DlatrlotUb?k titi nqott t&e
          to ,lwlodl   8ho OPwnal DloUlot QM   oi wu~ool)
          coaatrtra Yh l 9mloloao of tha ktg 9mlalnl; for.
          8ho a pofotaa8and sobaoquntoleotloaof I tilde.;
          udf t lng tbotto krl~whlohwl4Ceati Wall
          liOtl         and     80018?ily         08    QO~/OOO~.’

                    Roooo Dill No. u, la9ro, sol 3oo*loo94                                 u m.199,
~8~00’0           hSOtr$Sd            CiVil     8htut@r.           ?.otio8      1.   et   8814    b8
9ro+leoo~
                                                                                                                                            798




                It    till k notad thet thoro 18 0 d&root                 and Sa
imooaoibblo             ooafliO8       k$WOU      tko   9rOViSlOUO    oonUlu4
in ~OtlOO          10   OIL0 9ZOT1dor,       prOVidh8        th@t  th@ tdOt?iSt
Oh811     l UtCd~OOl~,           0.880    t0 OdOt     h.ll     1, 1945 804 tb,
toll6mlo(prWi#t~                            p?OVidiO~               t&d       UPthe
                                                                                 OIll                 &tiU
Of   fOU? yOSr0                  r?OB     she he0              a0        AS% bOOm8                    Off008i~0,
k    on4 buoae                   of     no turwor              twoo          md     o ft
                                                                                       lot,            uhataoovor.

                     The rot             WesEe dtootl~* April 9, 19&l, I*                                                       1s
ltStOd         in    %X08              fruiO~~~dOlkOO,                tOI.        39, 9020            139:
                      .
                   . xhOr0                      i?MOWO~lOU~    Uonil~OfiSL#8080
         lM         9O;S;d
                    St th.                      WOO tbO,W*rO        .SrtO Or OOO-
         tlO50 Of t&O SOrY                      80% Or0 l8 ~,ihOkIb i J.OblO-0
         rii08, a0 oat or                       prorloio~ ibta :5 ~~sblti08
         VuilS             88    thr     1OtOSt   U~?~O81Oll Of th0 lO(t~Ot
                                            10 @hO Otk.? iB 00 tS? 00 a-0      10
                                            ronfllat.*
                      ft        10     StOtd      in     tbr        OOSI      Of     BtOVWO             V.         3800,             159
-. x.505:
                                           no     4lttoru8                 wotloao or prwi81OOo
         d       th:#;si itStUt.                        Or     -0          lh wl4 k              00     lcKWmO2
         80      00 hrawoatroad vo &toot to eooh, bu),lt
         thorn 1s @a bra0080 P kble oaatll81,Uto later 18
               titlOS            9T V8UOr           L*Tlo’ Eotb on stat. aoaot.
         fz,       U)           a 2&,   9.        514, lltlq s: put* 'fLLamo0,
                                                                             113
         lil . 1                11 m&h 369                     Rand 1. stoplotca                             135 Ala.
$          ,j %uth               6@;         tea     Uora v  Wetr   d                             Sob  62
         & li.W.->6J~‘Ouho Roe1 Ret. i i. 00: te l&o;&
         b7 Wob. 592, 66 II,W. 658. And, 'If the lontllot
         ,exloto botwos 8uo otstut~oor prorlolomo,the
         ~~~~l~~~~~eaoo”nat
                          o? 908ltianla ro9oolo4
                                               br

                      IO +irr of thbrfor.                             14      luthorltlo0, it will b0                                   80.8
th&t     1S         0080        oi     rO)~flOt               b@ r VO6m       $80     9?OY181ORO                    Of      t&        StStUk,
the )O8tUlO?                     10     pOOtiti00             Ohwild h              gitO0        atfOOt             SO bOilI             thb
lbtu lr)nr81#                            Of the        lo(tiO~OtU~.

                      ph,        lOtO?       U$?OSdOn                 lWtOhd                i0        -Ua          10      Oi    8.    d.
x0. a,              mlgn, lot
                        “All tusa on4 9rtioloauhoroot ohll                                                           upOn the
          up1rrtl.m ot roar (4) p.n tromttb da. bl@ u*
         b wo r ulttwtlro, k ld bwow ot mo turthrr for00
          l4         of
                      r ut u& twuer .”
BO8. c. 1, ruar, pg. b




          th0m0r0,   1% la the opldoa 0r thlr De rkrat
thot ulthrr tho Dlrtdrt Judge aer tbr olfloi81Fourt Roportor
of the 9Lth Jr610181 Matriot of Yoxar rculd lra811~norlto
86J 0ompo800~106
               oftor   Aprfl 9, 1945.